                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        KNOXVILLE
 Case #: 3:19-cr-209-1                                                         Date: February 12, 2020

                United States of America            vs.          Zachary Cushman

 PROCEEDINGS: Change of Plea. The defendant was sworn and advised of his constitutional
 rights and of the penalties of the offense charged. A factual basis [R.13] was filed on January 17,
 2020.

 THE HONORABLE C. CLIFFORD SHIRLEY, JR., UNITED STATES MAGISTRATE JUDGE

 Jason Huffaker                         Terri Grandchamp                       Joe Cuccia
 Deputy Clerk                           Court Reporter                         Probation Officer

 Cynthia F. Davidson                                                           Benjamin G. Sharp
 Asst. U.S. Attorney                                                           Attorney for Defendant

        No plea agreement filed
 ☐       Plea Agreement filed                 ☐ sealed       ☐unsealed
        Defendant was arraigned and specifically advised of his rights pursuant to Rule 11 F.R.C.P.
        Defendant moved to change plea        granted ☐ denied
        Defendant waived reading of the Indictment          ☐ Indictment read
        Defendant pleaded guilty to Counts 1 and 2 of the Indictment.
 ☐       Government moved to dismiss the remaining counts as to this defendant at sentencing.
        Referred for Presentence Investigative Report.
        DATE SET: Sentencing: June 8, 2020 at 10:00 a.m. in Courtroom 3C
                        Before the Honorable Pamela L. Reeves, Chief United States District Judge


     • Parties must adhere to Local Rules 83.9(c)

     • Objections must be filed and served no later than fourteen days after the change of plea
       hearing. Failure to file objections within fourteen days constitutes a waiver of any further
       right to challenge the plea of guilty in this matter.

 ☐       Defendant to remain on bond
        Defendant remanded to custody of the U.S. Marshal

 2:55 – 3:18




Case 3:19-cr-00209-PLR-DCP Document 18 Filed 02/12/20 Page 1 of 1 PageID #: 38
